Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade et al, U.S. Patent Application Publication No. 2012/0030935 in view of Jung et al, U.S. Patent No. 7,022,917.    Slade discloses an electrically active textile, (fabric).  See title.  The fabric comprises conductive and non-conductive strands.  The conductive and non-conductive strands are intertwined with each other.  The conductive strands are connected to each other at discrete points where the conductive portion of the strand is exposed.  The strands can comprise yarns, (non-conductive), which are wrapped with wires having conductive cores and insulating sheaths.  See paragraph 0010 and paragraph 0037.  The conductive material can be silver or copper and suitable polymeric materials include nylon, (polyamide).  See paragraph 0037 and .  
However, Jung discloses a conductive fabric construction wherein the conductive connections between conductive elements are made by using a conductive solder which provides an improved connection.  See col. 3, lines 1-22.  The conductive solder corresponds to the claimed bond pad.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed solder to make the connections in the structure of Slade in order to provide an improved connection and a durable bond.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade in view of Jung as applied to claims above and further in Gardner et al, U.S. Patent Application Publication No. 2014/0306250.  Slade in view of Jung differs from the claimed invention because it does not disclose employing conductive epoxy or bond pads to form bonds.  
However, Gardner teaches a paragraph 0118 that in addition to conductive solder, that bond pads and conductive epoxies can be used to form bonds in conducive structures.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed other known and useful means for providing connections in conductive structures in the conductive fabric of Slade.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade in view of Jung as applied to claims above, and further in view of Aldissi,  U.S. Patent No. 5,317,109.  Slade differs from the claimed invention because it does not teach that the cores can be aramid.  However, Aldissi teaches at col. 1, lines 28-37 that it was known to employ aramid as the core for conductive fibers.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention  to have employed an aramid core in the fibers of Slade in order to provide a stronger core material.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789